            Case 1:19-cv-09236 Document 1-42 Filed 10/06/19 Page 1 of 1
                                                                              INTERNAL              KYC CHECKED:
                                                                              DATE:                 OFFICER:
                                                                              CUST CODE:            NOTE:



                             PROOF OF IDENTITY / SOURCE OF FUNDS

In accordance with the requirements of current anti-money laundering; proceeds of crime and
counter terrorism financing legislation, we are required to establish and record evidence of the
identity and source of funds for all of our Clients before establishing a business relationship.

In order to meet the requirements, we would be grateful if you would complete the online form,
attach copies of the relevant identification documents as required and complete this form.
---- Thank you.

                             EVIDENCE OF IDENTITY AND SOURCE OF FUNDS

I confirm having attached self-attested copies of the certain documents as the proof of identity and
proof of address. The documents provided are valid and in case of identity documents have a validi-
ty of at least 6 months and proof of address is not older than 3 months.

                                           DECLARATION

I do hereby solemnly declare that the information provided is up-to-date and correct. The docu-
ments provided as proof of identity and proof-of-address have been self-attested. I authorize
BITFINEX to verify the information provided to confirm its accuracy.

Name of APPLICANT                     Bitfinex Username:                    Email address:
(Block letters, ALL CAPS):




Signature APPLICANT:                                                        Date:
                       Upon completion of this form, please print, sign and attach

 Please notice that not signing and/or completing this form in all the online sections will result in
                                 delays in the verification process




    Notice: KYC/AML collection and processing is handled for Bitfinex by the appointed money service op-
    erator Renrenbee Ltd. located in Hong Kong S.A.R. Collection and retention of data is in accordance
    with regulations and laws of the Hong Kong S.A.R.
